Per Curiam.

In our opinion, the defects which concededly made the original examinations noncompetitive were not cured *259by the supplemental examination given only to those candidates who had selected questions that were subsequently excised from the original examinations. Hence, we think Special Term was right when it (1) directed the municipal civil service commission to annul the original examination of October 22, 1949; (2) directed the commission to annul the supplemental examination of October 9, 1950; and (3) enjoined the commission from certifying an eligible list based upon such examinations.
Whether the petitioners who were unsuccessful candidates are personally aggrieved is a question we need not decide. For as citizens of the State they may insist upon competitive civil service examinations as required by section 6 of article Y of the State Constitution (Matter of Cash v. Bates, 301 N. Y. 258).
We do not mean to imply, however, that they are here entitled to an order directing the holding of another examination. The desirability of that course ought to be determined by the civil service commission of the city of New York.
The order of the Appellate Division and that of the Special Term should be reversed and the matter remitted to Special Term for further proceedings not inconsistent with this opinion, with costs in this court and in the Appellate Division.
Loughrax, Oh. J., Lewis, Dye and Froessel, JJ., concur in Per Curiam opinion; Desmoxd and Fuld, JJ., dissent; Coxway, J., not sitting.
Orders reversed, etc. [See 304 N. Y. 738.]